Citation Nr: 0312319	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease, Class 1B, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In an April 
2000 Board decision increased ratings for a tonoclonic 
seizure disorder, rated 40 percent disabling, and for post 
concussion syndrome with headaches, rated 10 percent 
disabling, were denied.  The claims for an increased rating 
for valvular heart disease, Class 1B, and for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) were remanded to the RO for further 
development and consideration.  Thereafter, the veteran's 
claim file was lost and subsequently rebuilt.  


FINDINGS OF FACT

1.  The veteran does not have cardiac hypertrophy or cardiac 
dilatation.  

2.  The veteran is service-connected for a tonoclonic seizure 
disorder, rated 40 percent disabling, and 10 percent ratings 
are assigned for a post concussion syndrome with headaches, 
residuals of a fracture of the right tibia with injury of the 
4th and 5th metatarsals, and valvular heart disease, Class 1B.  
The evidence does not establish that the service-connected 
disabilities stemmed from a common etiology or a single 
injury.  The combined disability rating is 60 percent.  

3.  The veteran's service-connected disabilities do not 
prevent him from securing and maintaining substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation higher than 10 
percent for valvular heart disease.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7000 (2002).  

2.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

An October 1999 letter from the veteran's representative 
indicated the veteran did not want a hearing.  Pursuant to 
the April 2000 Board remand, the RO requested information as 
to treatment of his valvular heart disease.  The veteran was 
notified of the implementing VCAA regulations by letter of 
March 2002.  He was informed of what evidence was necessary 
to establish entitlement to the benefit sought and that 
additional VA treatment records not already on file would be 
obtained.  He was also requested to inform the RO of any 
additional information or evidence that he wished to be 
considered, including medical records, employment records, 
and records from other Federal agencies.  However, there was 
no response indicating that there were outstanding records 
not already on file or which the RO was to attempt to obtain 
as outlined in that letter.  Rather, a May 2002 Report of 
Contact reflects that while he was advised that he had not 
responded to the March 2002 VCAA letter, he did request an 
additional VA rating examination.  That examination was 
conducted in June 2002.  See 38 U.S.C.A. § 5103A(d).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  So the 
veteran is not prejudiced by the Board's deciding the appeal 
and will address the merits of the veteran's claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I. Valvular Heart Disease

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  



The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000, a 10 
percent rating is warranted for valvular heart disease, 
including rheumatic heart disease, when there is a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-rays.  

Under Note 2 to 38 C.F.R. § 4.104, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

A determination of METs is made by conducting exercise stress 
testing.  See 67 Fed. Reg. 54395 (Aug. 22, 2002).  

On VA cardiovascular examination in May 2001, the veteran's 
claims file was reviewed and it was noted that he denied a 
history of chest pain, shortness of breath, heart 
palpitations or syncope within the last several days or 
weeks.  He reported that he had been treated for chest pain 
and shortness of breath six months earlier but that, after an 
evaluation, no serious problem was found.  He did not relate 
a history of orthopnea, paroxysmal nocturnal dyspnea or pedal 
edema.  He reported having had a mitral valve prolapse in the 
past but had no history of hypertension, diabetes mellitus, 
myocardial infarction (heart attack) or any other cardiac-
related history.  He took medication.  His last chest X-ray, 
in April 2000, was normal.  A June 1977 echocardiogram 
(ECG/EKG) revealed no significant abnormality 
and specifically did not reveal any evidence of mitral valve 
prolapse or mitral regurgitation.  Prior EKGs had shown a 
sinus rhythm without any evidence of arrhythmias and no 
evidence of ST-T wave changes.  A Holter examination in April 
1993 did not reveal any evidence of arrhythmias.  Laboratory 
testing revealed an elevated "LDL" of 180 milligrams 
percent and an "HDL" of 39 milligrams percent.  He did not 
undergo current exercise testing.  

On examination the veteran's heart rate and blood pressure 
were within normal limits.  He had normal S1 and S2 heart 
sounds without evidence of rubs, murmurs or clicks.  His 
apical impulse was felt in the normal position.  There was no 
jugular venous distention, hepatomegaly or pedal edema.  
There were no carotid bruits and peripheral pulses were 
unremarkable.  Heart size, rhythm, rate, heart sounds, and 
blood pressure were normal.  There was no evidence of 
congestive heart failure (CHF).  The diagnoses were that 
there was no evidence of cardiac disease and there was no 
history of cardiac surgery in the past.  

On VA cardiovascular examination in June 2002 it was reported 
that the veteran had a history of a heart murmur which had 
been diagnosed at the time of examination for discharge from 
active service but he was asymptomatic and did not receive 
any treatment or hospitalization.  He had no history of 
hypertension or diabetes.  He did not currently take any 
medications for his heart condition.  On examination his 
pulse was 85 and his blood pressure was 120/70.  There was no 
jugular venous distention.  He had a regular rhythm of his 
heart and S1, S2, and S3 heart sounds were normal.  There 
were no murmurs.  There was no edema, cyanosis, or clubbing 
of the lower extremities but he had decreased pulses, 
bilaterally.  An EKG revealed a normal sinus rhythm but no 
left ventricular hypertrophy and was considered normal.  The 
veteran failed to report for an echocardiogram and refused to 
undertake cardiac stress testing.  The diagnosis was a 
history of mitral valve prolapse, by the veteran's history.  

The veteran declined to have recent VA cardiac stress 
testing, thus precluding any possibility of arriving at an 
accurate determination of METs.  However, DC 7000 provides an 
alternative method of showing entitlement to a 30 percent 
rating, if there is cardiac hypertrophy or dilatation.  Here, 
though, there is no such clinical evidence and, accordingly, 
an increase schedular rating is not warranted.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected valvular 
heart disease under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of it.  The disorder also has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



II. TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran is service-connected for a tonoclonic seizure 
disorder, rated 40 percent disabling, and 10 percent ratings 
are assigned for a post concussion syndrome with headaches, 
residuals of a fracture of the right tibia with injury of the 
4th and 5th metatarsals, and valvular heart disease, Class 1B.  
The evidence does not establish that the service-connected 
disabilities stemmed from a common etiology or a single 
injury.  While the veteran's service medical records (SMRs) 
are not available, having been lost, a copy of the July 1994 
rating action suggests that his seizure disorder, post 
concussion syndrome with headaches, and residuals of a 
fracture of the right tibia with injury of the 4th and 5th 
metatarsals may be due to injuries received in a vehicular 
accident that occurred during traveling time after service 
discharge.  When the current ratings for these disorders are 
combined, under 38 C.F.R. § 4.25, the combined rating is 51 
percent which is short of the required 60 percent to meet the 
requirements for a schedular TDIU rating under 
38 C.F.R. § 4.16(a).  If the service-connected valvular heart 
disease were to have stemmed from that injury, it would be 
considered in arriving at a combined rating for the purposes 
of meeting the requirements of 38 C.F.R. § 4.16(a), and the 
combined rating would be 56 percent which would be rounded up 
to 60 percent (the current total combined rating).  However, 
there is nothing in the evidence on file or in past rating 
actions to suggest the valvular heart disease stems from that 
injury.  So the veteran presently does not satisfy the 
threshold minimum rating requirements of section 4.16(a) for 
a TDIU-meaning, at least at the moment, he can only receive 
this benefit if it is determined that his case presents such 
an exceptional circumstance that he is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991). 

Here, the veteran's service-connected seizure disorder is 
rated 40 percent disabling.  While he underwent VA 
hospitalization in 1996 for the seizure disorder, a VA 
neurology examination in June 1997 indicates he had not had 
any seizures since that time, although he apparently 
continues to take anti-seizure medication.  He also receives 
a 10 percent rating for the headaches, as a subjective 
symptom of his brain concussion and the 10 percent rating for 
the right tibial fracture encompasses no more than slight 
knee or ankle disability.  Further, as noted above, he has no 
active cardiac disease.  The evidence otherwise fails to 
establish that the combined impact of his service-connected 
disabilities is such as to preclude securing and maintaining 
substantially gainful employment.  Accordingly, entitlement 
to a TDIU rating on an extraschedular basis is not warranted.  


ORDER

The claim for an increased rating for the valvular heart 
disease is denied.  

The claim for a TDIU is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

